DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7-11 and 13-19 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination does not teach the chamber for a distillation column of claim 1, further comprising “framework being contained wholly in the first space of the chamber”.  The closest prior art of record is discussed below.

Guillard et al. (US 6,148,637) teaches a chamber (Fig. 5C, cold box 32) for a distillation column (distillation columns 2 and 3) that is to operate at a temperature below 0°C (temperature at which air distillation occurs within 2 and 3), the chamber comprising:
an inner volume (within 32) having disposed therein at least one element (distillation column 3) that is to operate at a temperature below 0°C (distillation column operates at cryogenic temperature) and insulation (“at least one thermal insulation wall”, column 3, lines 53-55, “A final subject of the invention is a cold box comprising at least one structure for containing a cryogenic fluid at least one thermal-insulation wall surrounding the structure…”);
at least four vertical walls (annotated by Examiner in Figure 1 as: vertical wall (1), vertical wall (2), vertical wall (3), vertical wall (4)), all having a same height (30m or less, 
wherein the at least four walls comprise at least two rectangular planar walls (Vertical wall (1) and vertical wall 3) and at least one convex wall,
wherein the at least one element that is cylindrical (3 is a distillation column which is cylindrical and shown in Fig. 1 and 3).


    PNG
    media_image1.png
    483
    852
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 5C of Guillard.

Guillard further teaches two rectangular planar walls (annotated Figure 2 by the Examiner: vertical wall (1) and vertical wall (2)), wherein the at least four walls are configured to define a first space in the shape of a cuboid (annotated by Examiner in Figure 5), wherein a second space (annotated by Examiner in Figure 5) is 


    PNG
    media_image2.png
    562
    865
    media_image2.png
    Greyscale

Figure 2:  annotated Fig. 1 of Brox.

Brox et al. (US 7,516,626) teaches a chamber (Fig. 1, combination of coldboxes 8, 9 and 10 of an air distillation system (elements within cold boxes 8, 9 and 10) for a distillation column (9a) that is to operate at a temperature below 0°C (200K or less, column 2, lines 20-22, “preferably a temperature of 200K or less”), the chamber comprising:
“preferably a temperature of 200K or less”) and insulation;
at least four vertical walls (annotated by Examiner in Figure 3 and indicated as: rectangular planar wall (1), rectangular planar wall (2), rectangular planar wall (3) and and convex wall),
wherein the at least four walls comprise at least two rectangular planar walls (annotated by Examiner in Figure 1 as rectangular planar wall (1), rectangular planar wall (2), rectangular planar wall (3)) and at least one convex wall (annotated by Examiner in Figure 3 as “convex wall”),
wherein the at least one element that is closest to the convex wall is cylindrical (9a is cylindrical since it is shown as a circular cross section and is a distillation column).



    PNG
    media_image3.png
    1147
    947
    media_image3.png
    Greyscale

Figure 3: annotated Fig. 1 of Brox.

Cavagne et al. (US 2009/0211295) teaches a coldbox (Fig. 1, 1) comprising heat exchangers (7s) surrounded by framework (3)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-4470.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763